Exhibit 10.57

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”), is dated as of
November 27, 2013 and effective as of the Effective Time (as defined below), by
and between Kellwood Company, LLC, a Delaware limited liability company
(“Assignor”) and Apparel Holding Corp, a Delaware corporation (“Assignee”).

WHEREAS, Assignor and Assignee have undertaken a corporate restructuring (the
“Restructuring”) in anticipation of that certain initial public offering of the
common stock of Assignee pursuant to an effective registration statement under
the Securities Act of 1933, as amended (the “IPO”);

WHEREAS, prior to the Restructuring, Assignor was a subsidiary of Assignee; and

WHEREAS, in connection with the Restructuring and upon the closing of the IPO,
Assignor desires to assign to Assignee all of Assignor’s right, title and
interest (including obligations arising thereunder) in the employment agreements
set forth on Exhibit A hereto (the “Agreements”) and Assignee desires to assume
all of Assignor’s right, title and interest (including obligations arising
thereunder) in the Agreements;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and of the benefits to be derived herefrom, receipt whereof is hereby
acknowledged, the parties hereby agree as follows:

1. Assignment. Effective as of the closing of the IPO (the “Effective Time”),
Assignor hereby grants, assigns, transfers, conveys, sets over and delivers to
Assignee all of Assignor’s right, title and interest, in and to the Agreements.

2. Assumption by Assignee. Effective as of the Effective Time, Assignee hereby
assumes all of Assignor’s obligations under each of the Agreements.

3. Further Assurances. Each party hereto shall, from time to time after the
delivery of this Assignment, at any other party’s reasonable request and without
further consideration, execute and deliver such further documents or instruments
as may be reasonably required to more effectively evidence and confirm the
transactions contemplated by this Assignment.

4. Notices. Unless another address is specified in writing, notices, requests,
demands and communications to Assignor or Assignee shall be sent to the
addresses indicated below:



--------------------------------------------------------------------------------

if to Assignor:

Kellwood Company, LLC

600 Kellwood Parkway

Chesterfield, MO 63017

Facsimile: 314-576-3388

Attention: General Counsel

Email:       Keith.Grypp@Kellwood.com

if to Assignee:

Apparel Holding Corp.

1441 Broadway – 6th Floor

New York, New York 10018

Facsimile: 855-640-3896

Attention: General Counsel

Email:       jdubiner@vince.com

5. Binding Effect. The obligations of this Assignment shall be binding upon and
the benefits hereof shall inure to the parties hereto, and their respective
successors and assigns. Whenever the words “Assignor” or “Assignee” are used
herein, they shall be deemed to include Assignor and Assignee, respectively, and
their respective successors and assigns.

6. Counterparts. This Assignment may be executed and delivered in one or more
counterparts, including by facsimile or electronic signature or delivery, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

7. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of Delaware. In the event a court of
competent jurisdiction shall hold or adjudge any term or provision hereof to be
unenforceable, then the remainder of the terms and provisions hereof shall be
enforced as though the offensive term or provision was not, in the first
instance, contained herein.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
Agreement on the day and year first above written.

ASSIGNOR:

 

KELLWOOD COMPANY, LLC By:  

/s/ Keith A. Grypp

Name:   Keith A. Grypp Title:   Senior Vice President, Secretary and General
Counsel

ASSIGNEE:

 

APPAREL HOLDING CORP. By:  

/s/ Lisa Klinger

Name:   Lisa Klinger Title:   Chief Financial Officer and Treasurer

Acknowledged and Agreed:

 

VINCE, LLC By:  

/s/ Jay L. Dubiner

Name:   Jay L. Dubiner Title:   Senior Vice President, Secretary and General
Counsel

[Signature Page to Assignment and Assumption Agreement]



--------------------------------------------------------------------------------

Exhibit A

Agreements

 

1. Offer Letter, dated as of November 2, 2012, by and between Kellwood Company
and Lisa Klinger

 

2. Offer Letter, dated as of June 4, 2012, by and between Kellwood Company and
Beth Cohn

 

3. Offer Letter, dated as of July 24, 2012, by and between Kellwood Company and
Rebecca Damavandi

 

4. Letter Agreement, dated as of September 23, 2013, by and between Kellwood
Company and Rebecca Damavandi

 

5. Offer Letter, dated as of June 28, 2012, by and between Kellwood Company and
Jill Steinberg

 

6. Offer Letter, dated as of August 8, 2013, by and between Kellwood Company and
Deena Gianoncelli